Whitfield, C. J.
The appellant brought a bill for alimony alone in which it is alleged that the parties are husband and wife; that the defendant’s conduct towards complainant was such that it became impossible for her to longer live with him without danger of wrecking her health and receiving at his hands great bodily injury, particulars being given somewhat in detail. It is further alleged that for these reasons alone the complainant was forced to leave the home of the defendant; that she has no property and must depend on others for support. The answer of the defendant denies the allegations as to mistreatment, and explains some of the specific charges of cruelty.
The proofs do not sustain the material allegations necessary to entitle the complainant to the relief prayed, and the court did not err in dismissing the bill of complaint. Temporary alimony and attorney fees were allowed the complainant by the trial court, and the order of the court taxing costs against the complainant will not be reversed.
The decree is affirmed.
Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.